Title: To Thomas Jefferson from Christopher Rankin, 20 March 1822
From: Rankin, Christopher
To: Jefferson, Thomas

Sir  Washington March 20. 1822The enclosed was found by me, in a volume of state papers, formerly your property, now in the Library of Congress. The proclamations, by the Spanish government, referred to in this statement are exceedingly important, in support of the interests of many of the people I have the honor to represent in Congress, whose rights to land are jeopardised by claims derived from the British government. They cannot be found among the Records left us, by the Spanish government, at Natches. Presuming that you might possibly, on seeing this paper, still preserve some recollection of it which might lead to a discovery of the papers I have taken the liberty of interrupting your few hours of peaceful retirement from the service of your country, by a request, that you will have the goodness to make such communication of your knowledge of these papers, as your memory, at this distant period, can furnish. The enclosed you will please also return, that I may place it, in the library of Congress.I have the honor to be Yours very respectfullyChristopher RankinMem. of the H. of Reps Mississippi